Case 2:16-cr-00003-KS-MTP Document 169 Filed 06/11/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

0)
UNITED STATES OF AMERICA, 0

0
PLAINTIFF 0

()

VERSUS Q) Cause No. 2:16CR3ks-mtp-001
0)
0)

KENNETH E. FAIRLEY, QO

0
DEFENDANT O

0)

 

MOTION FOR
TERMINATION OF SUPERVISED RELEASE

COMES NOW Kenneth E. Fairley, defendant in the above styled matter, in accordance
with the terms and provisions of applicable law, and moves this Honorable Court to terminate his
term of supervised release and would respectfully show and represent unto the Court as follows:

|. The defendant, Kenneth E. Fairley, is an adult resident citizen of Hattiesburg, Lamar
County, Mississippi.

2. In March 2016, Kenneth E, Fairley was indicted on conspiracy and embezzlement
charges involving federal housing rehabilitation funds. On September 12, 2016, Kenneth E.
Fairley was found guilty of two counts of theft of government funds and one count of conspiracy

to defraud the government.
Case 2:16-cr-00003-KS-MTP Document 169 Filed 06/11/21 Page 2 of 3

3. On December 19, 2016, Kenneth E. Fairley was sentenced to serve 36 months in the
Federal Bureau of Prisons.

4. In February 2017, Kenneth E. Fairley reported to the Federal Bureau of Prisons in
Pensacola, Florida and he was later relocated to Oakdale Prison in Oakdale, Louisiana.

5. In March 2019, Kenneth E. Fairley was released from Oakdale Prison in Oakdale,
Louisiana and reported to Dismas Charities in Hattiesburg, Mississippi. The 36 month term of
supervised release commenced in August 2019.

6. Kenneth E. Fairley has successfully completed payment of the fine and restitution fee
in paying a fine in the amount of $30,000.00 and a restitution fee of $60,223.95. Kenneth E.
Fairley has complied with the terms and conditions imposed in the Judgment.

7. Kenneth E. Fairley is being supervised in the Southern District of Mississippi where he
lives and serves as Senior Pastor of Mount Carmel Baptist Church, Hattiesburg, Mississippi. The
Probation and Parole Officer has indicated that Kenneth E. Fairley is in full compliance in all
areas of supervision, including making payments of his restitution and fine.

8. Kenneth E. Fairley is currently a law abiding and respectable citizen. He has not been
arrested or charged with any offense other than the aforementioned offenses. He respectfully
requests of this Court termination of supervised release.

WHEREFORE, PREMISES CONSIDERED, Kenneth E. Fairley, respectfully prays
that this Court grant the Motion for Termination of Supervised Release by appropriate court
order. Further, the defendant requests that the Court grant him any other relief to which he is

entitled.
Case 2:16-cr-00003-KS-MTP Document 169 Filed 06/11/21 Page 3 of 3

Respectfully submitted this the 16% _4/O) *day of June, A.D., 2021.

Kom cth ap Fc foe

KENNETH E. FAIRLEY, Defendant

 

PERCY W. WATSON (MSB #6994)

WATSON LAW OFFICES
Attorneys at Law

Post Office Box 1767

Hattiesburg, MS 39403

(601) 545-1051

(601) 545-1112

(601) 582-4293 (fax)
pwatson(@percywatsonlaw.net
ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE

I, PERCY W. WATSON, attorney for Kenneth E. Fairley, Defendant, in the above styled and
numbered matter, hereby certify that I have this the Ipte day of June, 2021 mailed a true and
correct copy of the foregoing Motion for Termination of Supervised Release, to the Hon. Darren
LaMarca, Acting United States Attorney for the Southern District of Mississippi, at his regular
mailing address, 501 E. Court Street, Suite 4.430 Jackson, Mississippi 39201, by United States

mail postage prepaid.
See,

PERCY W. WATSON
